ORDER
This case came before us for oral argument May 16,1995, pursuant to an order that had directed the plaintiffs to appear in order to show cause why their appeal should not be summarily denied and dismissed. After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown.
The plaintiffs appeal from a judgment of the Superior Court dismissing their action on the ground that it was not filed within the three-year period of limitations for legal malpractice actions established by G.L. 1956 (1985 Reenactment) § 9-1-14.3. The action was based upon the failure of counsel in examining the title to certain real estate to disclose the existence of a state tax lien on said property. The tax lien filed by the State of Rhode Island was discovered on June 28,1990. The clients were aware of the existence of the lien by September 28, 1990 or earlier. The action for malpractice was not filed until February 3, 1994. We are of the opinion that the cause of action accrued when the clients became aware of the exis*912tence of the lien although they did not make payment in order to discharge the lien until August 25, 1992.
Consequently, the plaintiffs’ appeal is denied and dismissed. The judgment of the Superior Court dismissing the action as untimely filed, is affirmed.
BOURCIER, J., did not participate.